UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [ ]TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0001368757 GTJ REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5188065 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 444 Merrick Road Lynbrook, New York (Address of principal executive offices) (Zip Code) (516) 881-3535 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: 13,529,131 shares of common stock as of November 5, 2010. GTJ REIT, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 2 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2010 and 2009 3 Consolidated Statement of Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4T. Controls and Procedures 41 PART II. OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Reserved 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION 1 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) September 30, December 31, (Unaudited) ASSETS Real estate at cost: Land $ $ Buildings and improvements Less: accumulated depreciation and amortization ) ) Net real estate held for investment Cash and cash equivalents Available for sale securities Restricted cash Accounts receivable, net Other assets Deferred charges, net Assets of discontinued operation 10 Intangible assets, net Machinery and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Mortgage note payable $ $ - Secured revolving credit facility - Accounts payable and accrued expenses Unpaid losses and loss adjustment expenses Other liabilities, net Total liabilities Stockholders’ equity: Preferred stock, $.0001 par value; 10,000,000 shares authorizedand none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized; 13,529,131 and 13,472,281 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 1 1 Additional paid-in capital Cumulative distributions in excess of net income ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited, amounts in thousands, except share and per share data) Three Months Ended, September 30, Nine Months Ended, September 30, Revenues: Property rentals $ Outdoor maintenance and cleaning operations Total revenues Operating expenses: General and administrative expenses Equipment maintenance and garage expenses Transportation expenses Contract maintenance and station expenses Insurance and safety expenses Operating and highway taxes Other operating expenses Depreciation and amortization expense Total operating expenses Operating income Other income (expense): Interest income 64 Interest expense ) Change in insurance reserves 1 ) ) ) Litigation reserve - ) - ) Other (5 ) ) 1 ) Total other income (expense): ) Income (loss) from continuing operations before income from equity affiliates and income taxes ) Income from equity affiliates 15 - 15 - Income (loss) before provision for income taxes ) Provision (benefit) for income taxes 25 ) 50 1 Income (loss) from continuing operations, net of income taxes ) Discontinued Operations: Loss from discontinued operations, net of income taxes (8
